Citation Nr: 1632408	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  10-18 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss in the right ear.

2.  Entitlement to service connection for bruxism (previously claimed as grinding teeth).

3.  Entitlement to an initial compensable rating for hearing loss in the left ear.

4.  Entitlement to an initial rating in excess of 10 percent prior to September 30, 2008 and in excess of 20 percent thereafter for degenerative disc disease of the cervical spine status post resection.

5.  Entitlement to an initial compensable rating for thoracic spine strain.

6.  Entitlement to an initial compensable rating for right shoulder strain.

7.  Entitlement to an initial compensable rating for left shoulder strain.

8.  Entitlement to an initial compensable rating for right knee strain. 
9.  Entitlement to an initial compensable rating for left knee strain.

10.  Entitlement to an initial compensable rating for allergic rhinitis.

11.  Entitlement to an initial compensable rating prior to October 21, 2008 and in excess of 10 percent thereafter for benign meningioma status post surgical excision.

12.  Entitlement to service connection for residuals of left great toe infection.

13.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

14.  Entitlement to service connection for right hip disorder.

15.  Entitlement to service connection for stomach disorder due to positive tuberculosis (TB) test with medication.

16.  Entitlement to service connection for right hand numbness, to include as secondary to service-connected degenerative disc disease of the cervical spine status post resection and/or thoracic spine strain.

17.  Entitlement to service connection for left hand numbness, to include as secondary to service-connected degenerative disc disease of the cervical spine status post resection and/or thoracic spine strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1995 to January 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, August 2010, and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  During the course of the appeal, the claims file was transferred to the RO in Roanoke, Virginia.

In March 2016, the Veteran testified at a video conference hearing before the undersigned and waived initial Agency of Original Jurisdiction (AOJ) review of additional evidence submitted.  The record was held open for 90 days during which the Veteran submitted an internet article and statement.

In the April 2010 VA rating decision, the RO increased the disability rating for degenerative disc disease of the cervical spine status post resection from 10 percent to 20 percent effective from September 30, 2008.  Since the 10 and 20 percent disability ratings are not the maximum ratings available prior to September 30, 2008 or thereafter, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

In the December 2008 VA rating decision, the RO assigned the service-connected benign meningioma status post surgical excision a 10 percent disability rating effective from October 21, 2008.  Since the 0 percent (noncompensable) and 10 percent disability ratings are not the maximum ratings available prior to October 21, 2008 or thereafter, the issue has been returned to the Board and listed on the title page accordingly.  Id.

The Board has recharacterized the Veteran's claim for combat stress mental health issues more broadly to an acquired psychiatric disability, to include PTSD, in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to initial higher ratings for hearing loss in the left ear (both ears as a result of the below), degenerative disc disease of the cervical spine status post resection, thoracic spine strain, right shoulder strain, left shoulder strain, right knee strain, left knee strain, allergic rhinitis, and benign meningioma status post surgical excision, as well as entitlement to service connection for residuals of left great toe infection, an acquired psychiatric disability, right hip disorder, stomach disorder, right hand numbness, and left hand numbness are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current hearing loss in the right ear for VA purposes is as likely as not attributable to in-service noise exposure.  

2.  The Veteran's current symptoms due to bruxism as likely as not had their onset in service.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for hearing loss in the right ear have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bruxism have been met.  38 U.S.C.A. §§ 1110, 1701, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Service Connection for Hearing Loss in the Right Ear

The Board finds the Veteran was exposed to loud noise while in service.  In the August 2010 VA rating decision, the RO noted that the Veteran's reported in-service noise exposure is consistent with the places, types, and circumstances of his military occupational specialty and job duties as an investigation craftsman and security forces journeyman and participation in the Operation Enduring Freedom in Bagram, Afghanistan from April 2006 to September 2006.  

Review of the evidentiary record further shows the Veteran has a current diagnosis of hearing loss in the right ear for VA purposes during the appeal period.  As noted in the September 2009 VA audiological examination report, the Veteran's speech recognition score using the Maryland CNC Test result was 84 percent in the right ear.  See 38 C.F.R. § 3.385.  Following the VA examination and review of the Veteran's claims file, the VA examiner concluded that given the Veteran's credible report of protected and unprotected military noise exposure and protected post-military occupational and recreational noise exposures, it is most likely that the hearing loss began with military noise exposure.  As there is no competent evidence to the contrary, service connection is in order.  38 U.S.C.A. §§ 1110, 5107.

Service Connection for Bruxism

Review of the Veteran's service treatment records show the onset and treatment of nocturnal bruxism in September 1995, and in March 2003 he was issued a night guard for bruxism.

In November 2010, the Veteran was afforded a VA dental and oral examination.  The Veteran reported he grinds his teeth at night and no other dental complaints.  Upon clinical evaluation, the Veteran showed evidence of bruxism and four missing wisdom teeth and the examiner documented the Veteran has no restorative needs at that time, functional impairment due to loss of motion or masticatory function, limitation of interincisal opening, or bone loss.  Following the examination and review of the claims file, the VA examiner concluded the Veteran's current diagnosis of bruxism and it is not caused by or a result of PTSD.

In a January 2011 statement Dr. Regala, the Veteran's private dental treatment provider since October 2008, reported the Veteran has always presented with severe occlusal attrition most likely attributed from bruxism.  The Veteran's treatment plan includes restoration of some of the worn dentition on the occlusal surfaces of a specified list of 16 teeth.

In the April 2011 notice of disagreement, the Veteran reported his bruxism has caused his gums to bleed at night whenever he forgot to wear the hard night guard.  He also reported that he told the November 2010 VA examiner that he sometimes awakes with the taste of blood if he fails to wear the hard night guard and has lost enamel on his teeth in some places.  He further reported at the March 2016 Board hearing that his teeth have gotten terrible, destroyed all the way around, to include a hole in one tooth, and are degenerating. 

A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  As the Veteran experiences severe occlusal attrition, bleeding gums, and other symptoms due to his bruxism, the Board concludes that he has met the current disability requirement.  Moreover, as the Veteran was diagnosed this same disorder during service, the Board finds that his current symptoms due to bruxism as likely as not had their onset in service.  As there is no competent evidence to the contrary, service connection is in order.  38 U.S.C.A. §§ 1110, 5107.


ORDER

Service connection for hearing loss in the right ear is granted.

Service connection for bruxism is granted.


REMAND

A remand is needed to obtain additional VA examinations for the issues of entitlement to initial higher ratings for hearing loss in the left ear (now both ears), degenerative disc disease of the cervical spine status post resection, thoracic spine strain, right shoulder strain, left shoulder strain, right knee strain, left knee strain, allergic rhinitis, and benign meningioma status post surgical excision.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  These service-connected disabilities were last examined by a VA examiner for compensation purposes in September 2009 (audiological examination), in November 2008 (spine and scar examinations), and in May 2008 (general medical examination, to include the shoulders, knees, and sinuses).  Since these VA examinations, the record contains evidence suggesting worsening symptomatology, as noted by the Veteran's statements at the March 2016 Board hearing and ongoing reported symptomatology and treatment in VA treatment records. 

A remand is needed to obtain an additional VA examination for the issue of entitlement to service connection for residuals of left great toe infection.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Barr, 21 Vet. App. at 311.  Following the May 2008 VA general medical examination, evaluation of the left great toe revealed no current symptomatology and the examiner concluded the Veteran's left great toe abscess, status post incision and drainage, resolved.  Since then, the Veteran reported in the June 2009 notice of disagreement to having intermittent pain when a shoe or boat rubs against the still-tender area.  He also reported at the March 2016 Board hearing that his left great toe is still tender years later and swells after wearing hard shoes in the same location as the in-service infection.  In light of the Veteran's in-service treatment for left great toe infection in April 1997 and current reported symptomatology in that area, additional development is needed to identify any residuals of left great toe infection that may exist.

A remand is needed to obtain VA medical opinions for the issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD, and right hip disorder.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Barr, 21 Vet. App. at 311.  

In January 2011, the Veteran underwent a VA examination for PTSD; however, the examiner was not requested to provide an opinion regarding the etiology of an acquired psychiatric disability other than PTSD.  Although the VA examiner concluded the Veteran did not meet the DSM criteria for PTSD, an Axis I diagnosis for adjustment disorder mixed with anxiety and depressed mood was rendered.  Moreover, January 2011 and February 2011 VA treatment records document an Axis I diagnosis of dysthymia, anxiety disorder not otherwise specified (NOS).  In light of the Veteran's current diagnosis of an acquired psychiatric disability during the appeal period and competent assertions by the Veteran of in-service stressful events, a request for a VA medical opinion should have been made.  

Following the May 2008 VA general medical examination, x-ray results of the Veteran's right hip showed no significant joint or bony abnormality.  The VA examiner was not requested to provide an opinion regarding the etiology of any right hip disorder present and none was provided for the rendered diagnosis of right hip strain.  October 2008 and October 2009 VA treatment records document the Veteran reported his intermittent right hip pain began in approximately 2002 and his belief that such pain may be related to daily physical training in service, aggravation while deployed, and/or from wearing full combat gear and routinely jumping in and out of vehicles.  At the January 2011 VA examination for PTSD, the Veteran also reported unspecified hip pain and that he was hospitalized for a couple days with an unspecified hip injury after a car accident when he was 18 years old.  In light of the Veteran's current diagnosis of a right hip strain during the appeal period and competent assertions by the Veteran of in-service events consistent with the circumstances and duties of his service, a request for a VA medical opinion should have been made.  

A remand is needed to obtain an additional VA examination and VA medical opinions for the issue of entitlement to service connection for stomach disorder due to positive TB test with medication.  See 38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015); Barr, 21 Vet. App. at 311.  Following the May 2008 VA general medical examination, the VA examiner concluded the Veteran's report of a stomach condition was an adverse reaction to TB medication in 1995 and no current diagnosis was rendered.  Since then, the Veteran reported at the March 2016 Board hearing to having current stomach symptomatology, to include frequent diarrhea, pain when he initially eats in the morning, upset stomach once a day, burning sensation in the stomach, sometimes waking up with heartburn, excess gas, and sometimes needing to immediately use the bathroom after eating.  The Veteran also reported self-treating these symptoms with Tums every day and receiving treatment for a stomach disorder at a VA facility in Richmond.  In light of the Veteran's in-service treatment for gastroesophageal reflex disease (GERD) and current stomach symptomatology, additional development is needed to identify the etiology of any current diagnosis of a stomach disorder that may exist or if the current symptomatology is attributable to an undiagnosed illness pursuant to his service in the Southwest Asia theater of operations.  

A remand is needed to obtain another VA examination and VA medical opinions for the issues of entitlement to service connection for right and left hand numbness, to include as secondary to these service-connected degenerative disc disease of the cervical spine status post resection and thoracic spine strain.  See 38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. §§ 3.303, 3.310, 3.317 (2015); Barr, 21 Vet. App. at 311.  
Following the May 2008 VA general medical examination, the VA examiner concluded the Veteran's report of bilateral hand numbness resolved and no current diagnosis was rendered.  Since then, the Veteran reported at the March 2016 Board hearing that he loses grip and drops things when not focusing and when his hands are feeling tingly, his hands cramp and tingle, and doctors have talked with him about a lot of possibilities stemming from his neck and/or back problem.  More recently, in a May 2016 statement, the Veteran reported he was sent by VA to a neurology specialist who concluded there was no nerve damage and suggested the issue by muscle-related, particularly in the area where he sustained his first back injury while in service.  In light of the Veteran's in-service treatment for left hand numbness for two weeks in August 2005 and current bilateral hand symptomatology, additional development is needed to identify the etiology of any current diagnosis of a right and/or left hand numbness disorder that may exist or if the current symptomatology is attributable to an undiagnosed illness pursuant to his service in the Southwest Asia theater of operations.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from all VA facilities, to include Richmond, Virginia, from February 2011 forward, to include any neurological testing of the hands as reported by the Veteran at the March 2016 Board hearing.  

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The AOJ should send the Veteran a notice letter in connection with his claims of entitlement to service connection for right hand numbness and left hand numbness.  The letter should notify the Veteran of the evidence necessary to substantiate these claims on both a direct and secondary basis.

In a number of the following paragraphs examinations are requested.  Necessary findings for each of the paragraphs are set out for the specific disabilities.  This should not be taken to indicate that all these must be SEPARATE examinations.  It is entirely possible that a single examiner could conduct more than one of the exams requested, for example the various joints exams.  To the extent medically indicated, a single examiner should be utilized to conduct those examinations he or she is competent to conduct, as long as the matters in the indented paragraphs for that disorder are addressed.

3.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be afforded a VA examination for his service-connected hearing loss in the left ear (now to include both ears).  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's hearing loss utilizing the appropriate DBQ.

4.  The Veteran should be afforded a VA examination for his service-connected degenerative disc disease of the cervical spine status post resection.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.  To the extent there is any radiculopathy related to this disorder, that should be set out.

The examiner must also report all signs and symptoms necessary for rating the Veteran's degenerative disc disease of the cervical spine status post resection, utilizing the appropriate DBQ.  

5.  The Veteran should be afforded a VA examination for his service-connected thoracic spine strain.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.  To the extent there is any radiculopathy related to this disorder, that should be set out.

The examiner must also report all signs and symptoms necessary for rating the Veteran's thoracic spine strain, utilizing the appropriate DBQ.  

6.  The Veteran should be afforded a VA examination for his service-connected bilateral shoulder strains.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's bilateral shoulder strains, utilizing the appropriate DBQ.  

7.  The Veteran should be afforded a VA examination for his service-connected bilateral knee strains.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's bilateral knee strains, utilizing the appropriate DBQ.  

8.  The Veteran should be afforded a VA examination for his service-connected allergic rhinitis.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's allergic rhinitis, utilizing the appropriate DBQ.  

9.  The Veteran should be afforded a VA examination for his service-connected benign meningioma status post surgical excision and reported residuals of left great toe infection.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.

a)  The examiner must report all signs and symptoms necessary for rating the Veteran's benign meningioma status post surgical excision, utilizing the appropriate DBQ.  

b)  For any residuals or diagnosis of the left great toe (even if since resolved since separation from service), the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that it is/they are related to the Veteran's active service from March 1995 to January 2008, to include the April 1997 in-service left great toe infection?

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology, such as pain, tenderness, and swelling as reported in the June 2009 notice of disagreement and at the March 2016 Board hearing.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

10.  Obtain a medical opinion from the January 2011 VA examiner or an appropriate clinician for the Veteran's acquired psychiatric disability.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology, such as stressful events during service.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a)  For any diagnosed acquired psychiatric disability (other than PTSD ), to include adjustment disorder mixed with anxiety and depressed mood and dysthymia, anxiety disorder NOS (even if they have since resolved), the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to the Veteran's active service from March 1995 to January 2008?

b)  If a diagnosis of PTSD is rendered, the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to the Veteran's active service from March 1995 to January 2008, to include based on a fear of hostile military or terrorist activity?  

11.  Obtain a medical opinion from the May 2008 VA general medical examiner or an appropriate clinician for the Veteran's right hip disorder.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology, such as physical activities and events during service.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For any diagnosed right hip disorder, to include right hip strain (even if it has since resolved), the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to the Veteran's active service from March 1995 to January 2008?

12.  The Veteran should be afforded another VA examination to determine the etiology of any stomach disorder that may exist.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.

For any stomach diagnosis identified, the examiner should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the diagnosis is related to the Veteran's active service from March 1995 to January 2008, to include treatment for GERD?

If the veteran has any stomach symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that these symptoms are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Persian Gulf War?  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology such as pain, upset stomach, burning sensation, gas, and voiding.  If there is any basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

13.  The Veteran should be afforded the appropriate VA examination (i.e., neurological and/or muscle) to determine the etiology of any right and/or left hand numbness disorder that may exist.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.  If this pathology is found related to cervical to thoracic spinal pathology, that should be set out.

For any right and/or left hand numbness diagnosis identified, the examiner should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the diagnosis is related to the Veteran's active service from March 1995 to January 2008, to include treatment for left hand numbness for two weeks in August 2005?

If the veteran has any right and/or left hand numbness symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that these symptoms are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Persian Gulf War?  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology, such as tingling, numbness, and cramping in his hands.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

14.  The Veteran is hereby notified the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

15.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

16.  When the development requested has been completed, the issues on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


